John S. Lockman, J.
During deliberations on an attempted rape charge where outside light bore on the issue of identification, the jury requests a lunar calendar.
CPL 310.30 seems dispositive: "At any time during its deliberation, the jury may request the court for further instruction or information with respect to the law, with respect to the content or substance of any trial evidence, or with respect to any other matter pertinent to the jury’s consideration of the case. Upon such a request, the court must direct that the jury be returned to the courtroom and, after notice to both the people and counsel for the defendant, and in the *225presence of the defendant, must give such requested information or instruction as the court deems proper.” (Emphasis added.)
However, the defense objects on the grounds that, summations having concluded, it is deprived of comment. Accordingly, counsel is permitted to comment or, alternatively have the court comment and the jury’s request is granted.